Smith, P. J. (dissenting) :
I agree with the learned judge at Special Term that under the charge the judgment in question must be deemed to have been procured for *523the act of the defendant in giving the plaintiff’s husband'chloral, and that it cannot from the record be said to be based upon mere negligence in caring for the plaintiff’s husband as a guest. It is certainly a radical holding that a saloon keeper may sell a man whisky'arid get him drunk and then give him chloral to quiet him, and when in so doing he kills him he has made an innocent mistake, and that a judgment recovered therefor is discharged in bankruptcy. The giving of the chloral was a willful and wrongful act, and in my judgriient must be deemed malicious (Colwell v. Tinker, 169 N. Y. 537); and plaintiffs judgment for the death of her husband, caused by such act, should remain a liability against the defendant until paid.
Cooheane, J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted..